Name: COMMISSION REGULATION (EC) No 3374/93 of 9 December 1993 re-introducing the levying of customs duties on products falling within CN codes 3904 10 00, 3904 21 00 and 3904 22 00, originating in Hungary and in the territory of the former Czech and Slovak Federal Republic, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply
 Type: Regulation
 Subject Matter: political geography;  Europe;  chemistry;  trade policy;  political framework;  tariff policy
 Date Published: nan

 10. 12. 93 Official Journal of the European Communities No L 303/7 COMMISSION REGULATION (EC) No 3374/93 of 9 December 1993 re-introducing the levying of customs duties on products falling within CN codes 3904 10 00, 3904 21 00 and 3904 22 00, originating in Hungary and in the territory of the former Czech and Slovak Federal Republic, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply in Hungary and in the territory of the former Czech and Slovak Federal Republic, to which the tariff preferences apply ; Whereas, it is appropriate to re-introduce the levying of customs duties with respect of Hungary and the terrirory of the former Czech and Slovak Federal Republic for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and estab ­ lishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR)('), and in particular Article 6 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3918/92, Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 6 of Annex I to that Regulation ; whereas, pursuant to Article 6, as soon as the ceilings have been reached, the Commission may adopt a regulation re-introducing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year ; Whereas those ceilings were reached by charges of imports of the products listed in the Annex, originating HAS ADOPTED THIS REGULATION : Article 1 As from 13 December 1993, the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3918/92, shall be re-introduced on imports into the Community of the products listed in the Annex, origin ­ ating in Hungary and in the territory of the former Czech and Slovak Federal Republic. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396, 31 . 12. 1992, p. 12. No L 303/8 Official Journal of the European Communities 10. 12. 93 ANNEX Order No CN code Description Origin 21.0127 3904 10 00  Polyvinyl chloride, not mixed with any other Hungary substances Territory of the  Other polyvinyl chloride : former CSFR 3904 21 00 Non-plasticized 3904 22 00 Plasticized